IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00380-CR

LAWRENCE LEWIS LOVE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1065-C1


                     ORDER REQUESTING A RESPONSE


      Lawrence Lewis Love appealed the trial court’s judgment of conviction dated

November 10, 2016. We dismissed the appeal because the trial court’s certificate of right

of appeal, which Love signed, indicated that the underlying criminal case was a plea

bargain case, that Love had no right to appeal, and that Love waived his right to appeal.

See Love v. State, No. 10-16-00380-CR, 2016 Tex. App. LEXIS 12547 (Tex. App.—Waco Nov.

23, 2016, no pet. h.) (not designated for publication). A motion for rehearing, if any, was

due on December 8, 2016. TEX. R. APP. P. 49.1. Appellant’s motion for rehearing was e-
filed on December 12, 2016.

         By letter dated December 13, 2016, the Court notified appellant that his motion for

rehearing was untimely and gave appellant an opportunity to show grounds for

considering the motion.

         Appellant promptly filed a Response to Reconsider Motion for Rehearing

explaining why his motion for rehearing was untimely. While the response is not

denominated a motion for extension of time to file a motion for rehearing, it has

substantive characteristics of such a motion. See TEX. R. APP. P. 10.5(b); 49.8.

         The Court is considering treating appellant’s response as a motion for extension

of time to file a motion for rehearing. Accordingly, the Court requests a response from

the State regarding the Court’s consideration of appellant’s response and whether an

extension should be granted.

         Further, should the Court treat the response as a motion for extension of time and

grant the motion, the Court requests a response from the State to appellant’s motion for

rehearing.

         Both responses from the State must be filed within 7 days from the date of this

Order.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed December 21, 2016

Love v. State                                                                         Page 2